Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven Dixon Prentice, a federal prisoner, appeals the district court’s orders denying relief on his 28 U.S.C. § 2241 (2012) petition and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pau-peris and affirm for the reasons stated by the district court.* Prentice v. Andrews, No. 5:14-hc-02062-BO, 2015 WL 4928953 (E.D.N.C. Aug. 18, 2015; Sept. 30, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 To the extent Prentice challenges the amount collected by the Bureau of Prisons, he failed to show exhaustion of his administrative remedies.